Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-8, 11-15 and 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2015/0112504 A1 to Binion et al. in view of “Drive Safe, Score Well: App is a Driving Report Card,” (hereinafter ‘Drive Safe’).
Re claim 1, Binion teaches a computer-implemented method of visually indicating risk associated with operation of a vehicle by an operator ([0015], the disclosed invention collects data from one or more sensors/subsystems onboard a vehicle that sense physical characteristics of the environment external to the vehicle, devices that monitor/control operational parameters of the vehicle and navigational devices and analyzes the data, wherein [0016] describes that, "data is processed to generate a virtual model of an event (e.g., an accident involving the vehicle and/or a different vehicle). Once the virtual model is generated, it may be displayed to a user of the system in order to ascertain fault or estimate damages" [0017]-[0018] and [0033] describes can be used for assessing risk indicators reflecting how safely the operator of the vehicle and/or the operator of a second, nearby vehicle is driving. [0040] and [0100] describes that risk indicators may be determined using predictive modeling. Fig. 6 No. 252, [0046]-[0047], describe that virtual models generated by model generation unit provide animated re-creations of events such as accidents. Refer additionally to [0048]-[0051], regarding further details of animated re-creations of events that are visually presented to a user, which can include visual indicators of speed and other operational parameters and weather or other environmental parameters overlaid on an animated recreation of operation of the vehicle. See additionally Figs. 2-3 and 4-6 and accompanying discussions in [0058]-[0064] and [0065]-[0075], accordingly.) the method comprising:
	accessing a data model indicative of operation of the vehicle by the operator in a real-world geographic area (Binion describes the generation and storage of a virtual model of an event related to the real-world operation of a vehicle by a driver in at least the following passages:
Fig. 1 illustrates a system of the invention wherein an insurer’s computer system comprises a Data Analysis Unit 74 that includes a model generation unit 82.
Fig. 4 diagrams a process of receiving sensor data representing information collected by vehicle sensors and external environment information in function 202, storing sensor data in function 204, and generating a virtual model of an event involving at least one vehicle using sensor data.
	[0016] describes generating a virtual model of an event, such as an accident involving the vehicle and a different vehicle, and acquiring additional data such as operational data from the vehicle to enhance the virtual model such as to provide greater detail and/or accuracy.
	[0033] describes that data analysis unit and data collection units operate jointly to, in part, generate a virtual model of an accident or other event
	[0038] describes that, the “data analysis unit 74 includes a risk determination unit 80, a model generation unit 82, […] a habit/ preference determination unit 86.” 
	[0059] describes Fig. 3 which illustrates an exemplary virtual model 150 generated by the system for the purpose of recreating a scenario 100 and provides an animated recreation of an accident. The insurer’s computer system comprising model generation unit processes the data to generate a virtual model. 
	[0060] describes that, “In the virtual model 150, vehicle model 152 represents the real-life vehicle 12, vehicle models 154A-154C represent the real-life vehicles 104A-104C, respectively, street intersection model 160 represents the real-life street intersection 110, and traffic light models 162A and 162B represent the real-life traffic lights 112A and 112B, respectively. The virtual model 150 may be generated based solely on external sensor data from one or both of external sensors 30, 32 of vehicle 12, or may be generated using operational data from one or more of subsystems 40, 42, 44 and 46 (or other subsystems) in vehicle 12, and/or data reflecting information received by vehicle 12 from external sources (e.g., using V2X technology), in addition to the external sensor data.”
	[0061] describes that, “In the embodiment of FIG. 3, the virtual model 150 also includes indicators 170 of various operational parameters displayed in conjunction with the animated re-creation of the accident, including indicators of speed of vehicle 12, whether a conventional cruise control system is activated for vehicle 12, a percentage of maximum braking pressure or force applied in vehicle 12, and various diagnostic codes
associated with vehicle 12.”
	Specifically regarding accessing generated data models:
[0070] describes that, “in an embodiment where the event re-created by the virtual model is an accident involving the vehicle and/or other vehicles, the method 200 also causes the virtual model to be displayed (e.g., to a user of an electronic processing system implementing the method 200), causes data representing the virtual model to be sent to an electronic claims processing system, and/or determines, based on the virtual model
and [0140] describes that, “A computer such as the computer 510 may also cause any of the virtual models described in the above embodiments, such as animated re-creations of accidents involving vehicles, to be displayed to a user of the computer 510. For example, data may be sent over a video interface such as the video interface 590 in order to display the virtual model on an output device such as the monitor 591.”
	initiating, in a virtual environment, a virtual trip of a virtual vehicle operated by a virtual operator, including displaying, in a user interface, (i) a virtual map corresponding to the real-world geographic area, and (ii) an indication of the virtual vehicle disposed on the virtual map (Fig. 6, process 240 comprises function 252 which is generating an animated re-creation of an event involving at least one vehicle using data points and synchronization data wherein the data points result from sensor data representing information collected by a unit of the vehicle as well as sensors mounted on a vehicle and that sense operational parameters of and environmental data related to operation of the vehicle. Refer also to the following descriptions of initiating the generation of a virtual model by model generation unit 82: [0046]-[0048]. Additionally:
	[0060] describes that, “FIG. 3 is a diagram of an example virtual model 150,
generated by the system 10 of FIG.1 in order to re-create the scenario 100 of FIG. 2, and corresponds to an embodiment in which the virtual model 150 provides an animated re-creation of the accident. In the virtual model 150, vehicle model 152 represents the real-life vehicle 12, vehicle models 154A-154C represent the real-life vehicles 104A-104C, respectively,
street intersection model 160 represents the real-life street intersection 110, and traffic light models 162A and 162B represent the real-life traffic lights 112A and 112B, respectively. The virtual model 150 may be generated based solely on external sensor data from one or both of external sensors 30, 32 of vehicle 12, or may be generated using operational data from one or more of subsystems 40, 42, 44 and 46 (or other subsystems) in vehicle 12, and/or data reflecting information received by vehicle 12 from external sources ( e.g., using V2X technology), in addition to the external sensor data.”)
	the virtual trip including a virtual route simulating the real-world geographic area ([0060] describes that, “FIG. 3 is a diagram of an example virtual model 150,
generated by the system 10 of FIG.1 in order to re-create the scenario 100 of FIG. 2, and corresponds to an embodiment in which the virtual model 150 provides an animated re-creation of the accident. In the virtual model 150, vehicle model 152 represents the real-life vehicle 12, vehicle models 154A-154C represent the real-life vehicles 104A-104C, respectively,
street intersection model 160 represents the real-life street intersection 110, and traffic light models 162A and 162B represent the real-life traffic lights 112A and 112B, respectively. Considering this description and the illustration of the model 150 in Fig. 3, the Examiner is interpreting that the virtually-rendered intersection 160 through which animated vehicles 152, 154A-C travel and including virtual re-creations of stoplights 162A,B represents a virtual route because a route, under the broadest reasonable definition, is a path traveled with a starting and ending point. An animated recreation of vehicles traveling in intersection 160 will inherently have some starting and ending point and distance traveled or else the recreated vehicles would not meet the description of being animated.) 
	determining, based at least in part on the data model, virtual operation of the virtual vehicle in association with the virtual trip (Fig. 6 function 252, an animated re-recreation of an event is generated for subsequent display based on environmental and operational data, which the description of Fig. 6 in [0008] notes is used to generate a synchronized virtual model of an event involving the vehicle. The Examiner notes that the animated computer ‘recreation’ of a recorded real-world driving event such as a multi-vehicle accident is interpreted to meet the claim limitation of a determined virtual operation of a virtual vehicle, as the vehicles displayed on the UI of Fig. 3 are not photos or videos of the actual vehicles, and their animated operation is based on a virtual model generated by model generation unit 82, not merely based on sensor data. [0047], for example, describes that in in some cases, external sources can generate data to fill in gaps or supplement data that cannot be determined from sensors of the vehicle due to communication limitations. And [0048] and [0049] describes, “to generate a virtual model such that the frames are displayed together with indicators of one or more operational parameters (e.g., speed) of vehicle 12, and/or one or more other indicators (e.g., weather conditions or visibility) overlaid on the frames.” [0059]-[0060] describes that at an insurer’s computer system 16, model generation unit 82 processes vehicle computer and sensor data to generate virtual model 150 from which to compose an animated re-creation of a scenario. As such, the rendered vehicle operation on the UI such as that shown in Fig. 3 is not merely a literal depiction of the vehicles involved, but is a virtual recreation thereof based on a virtual model.)
	displaying, on the virtual map in the user interface, visual data indicative of the virtual operation of the virtual vehicle in association with the virtual trip
	Fig. 3 diagrams a virtual map 150 on a UI that diagrams an animated re-creation depicting the operation of virtual vehicles 152,154A-C as well as overlaid operation parameters 170 including speed, cruise control state, braking %, and any vehicle diagnostic codes.
Fig. 6 function 254 diagrams that the conclusion of process 240 is causing the animated recreation of an event involving at least one vehicle to be displayed.
[0048] describes that, “the model generation unit 82 may generate an animated re-creation of the event that distinctly displays ( e.g., in a graphic overlaying the animated re-creation) one or more parameters represented by the operational data and/or external source information. For example, the model generation unit 82 may generate a virtual model such that an animated re-creation of the event can be displayed with an indicator of speed (and/or other operational parameters) of vehicle 12 overlaid on the animated re-creation, or with an indicator of current weather ( or other environmental) conditions overlaid on the animated recreation”
[0051] describes that, “Once a virtual model is generated by model generation unit 82, the virtual model (e.g., captured frames with operational parameters or other information overlaid, or an animated re-creation with or without overlaid information, etc.) may be displayed to a user of the insurer's computer system 16 (or other computer system not shown in FIG. 1), who may then study the displayed virtual model in order to help determine fault for the accident”
	[0064], “By viewing a display ( or multiple displays with different perspectives) of the virtual model 150, an individual may be able to make important determinations regarding the
facts of the actual scenario 100.”
	Although Binion teaches the same inventive concept substantially as claimed including that vehicles including a vehicle of interest 152 are animated as traveling in a virtual intersection 160 representing a real-world intersection 110 corresponding to a geographic map thereof, Binion lacks whether such an animated recreation could include a depiction of the virtual trip including a virtual route simulating a plurality of route turns corresponding to the real-world geographic area because this simplified scenario involves vehicles traveling in straight paths.
	‘Drive Safe’ is an analogous prior art gamified vehicle telematics app that functions much in the same way as Binion, recording data as a driver drives and using it to provide feedback using a mobile device graphical user interface. Drive safe teaches on p. 3/7 of the NPL reference that “The app also shows a map of our exact route, pinpoints where Balakrishnan’s driving was subpar, and gives feedback on how he could drive better.” The App screenshot provided also on p. 3/7 depicts an illustrative route comprising a plurality of simulated route turns based on a real-world geographic street map, in this case of Arlington, MA, traversed by the vehicle and ending in an event noted as “Harsh Braking”.
	It would have been obvious to one having ordinary skill in the art that Binion’s virtual animations of virtual vehicles traversing a virtual map based on real-world driving of vehicles on a real-world geographic area could have depicted a plurality of virtual route turns as taught by Drive Safe without causing any unexpected results. Especially since Binion already shows an intersection wherein it would be expected vehicles could turn, it would not cause any unexpected results showing a driver turning in the virtual recreation if he or she did so in real life so that the recreation, which Binion admits is used to assess risk, is accurate. An assessment of risk might also entail considering a longer duration of time of driving by a driver than the instant of an accident in order to judge whether a given driver was driving in inappropriate manner(s).
	Re claims 2, 12, [0015] of Binion additionally describes that the disclosed system collects data from one or more sensors and/or subsystems onboard a vehicle that measure speed, braking, location, external environmental data and the like. [0023] of Binion notes that data may be collected from braking subsystem 40, speed subsystem 42, steering subsystem 44, diagnostics subsystem 46, and which may, “generate data indicative of motion of the vehicle 12 relative to all six degrees of freedom (i.e., forward/backward, up/down, left/right, pitch, yaw, and roll). For example, the generated data may indicate translational and rotational G-forces (e.g., using accelerometers), which can be used to deduce directional speed and acceleration with respect to each degree of freedom.” See additionally [0020]-[0026] and [0029] which describe data collection from vehicle computer(s) in further detail, including that the data collection unit 50 receives data from a CAN bus and OBD system. 
	Re claims 3, 13, the data model described by Binion is created based on data gathered while a user(s) operates a vehicle, which includes time-stamped data used for synchronization during a virtual re-creation of events. Fig. 5 notes in function 222 and 224 that operational parameter data and environmental data is received “at a plurality of respective times”, which meets the limitation of multiple instances of operation of the vehicle in the real-world.
	Re claims 4, 14, Binion discloses continually updating the ‘virtual model’ based on received, stored and synchronized sensor data. See for example [0074] which describes, “a virtual model of an event is generated using both external sensor data and operational data, the sensor data and operational data is synchronized such that the virtual model provides an accurate temporal representation of the event. FIGS. 5 and 6 show example methods of utilizing external vehicle sensor data, operational data, and synchronization data to generate a synchronized virtual model of an event involving a vehicle.”
	Re claims 5, 7, 15, 17, refer to Fig. 3 No. 170 of Binion which illustrates additional visual data indicative of operation of the virtual vehicle in association with an animated re-creation of an accident, and wherein the animated virtual vehicles 152, 154 of Fig. 3 serve as indications of virtual operators that correspond to real operators of real vehicles of No. 12, 104 of Fig. 2. 
	Re claims 8, 18, regarding the claimed identified contact of a vehicle operator, and associating an additional virtual vehicle therewith. Fig. 3 of Binion represents an animated re-creation of an accident, which depicts a virtual car striking another, see [0016] which describes a virtual model of an event involving an accident involving a vehicle and a different vehicle and displaying a recreation of the accident to the user for ascertaining fault and observing damages. See additionally [0050], [0052], [0063], [0064].
Re claim 11, refer to the rejection of claim 1.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Binion and Drive Safe in view of US 2016/0371553 A1 to Farnham, IV et al. (hereinafter ‘Farnham’).
Re claims 6, 16, Although Binion as modified by Drive Safe teaches the same inventive concept substantially as claimed, including generating and displaying animated re-creations of events involving one or a plurality of vehicles based on real-world driving by real drivers, and although Binion additionally discloses that his system learns driving habits of users such as frequently traveled routes that can include routes driven for work (see [0126]), Binion and Drive Safe do not specifically describe that the diagrammed events represent delivery routes. Farnham is an analogous driver profiling apparatus and method that teaches it was known that commercial drivers who can use such an invention can be delivery drivers driving delivery routes, see the Abstract, Figs. 1, 3, and especially Fig. 7 of Farnham and the accompanying description in [0077]-[0079], wherein the exemplary driver, Joe Smith, is driving a vehicle named “Delivery 1” on a mapped route wherein various telematics data related to his driving is displayed on GUI 58. [0004] of Farnham describing the prior art also acknowledges that “a fleet of vehicles could be a commercial delivery service”
It would have been obvious to one having ordinary skill in the art at the time of the invention that routes admittedly driven by drivers for work in Binion in view of Drive Safe’s system could have been routes of delivery drivers as taught by Farnham without causing any unexpected results. 
Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Binion and Drive Safe in view of US 2014/0195272 A1 to Sadiq et al. 
Re claims 9-10, 19-20, Although Binion as modified by Drive Safe teaches the same inventive concept substantially as claimed and further mentions that drivers who use the invention of his disclosure can be enrolled in discount rewards programs with their insurers ([0104] of Binion mentions “the insurance rating server 340 may only collect vehicle data (or, alternatively, only use previously collected vehicle data) from policy holders who have opted into a premium discount program”), Binion and Drive Safe do not go into details as to what the features of a discount program would involve and thus lacks determining and applying virtual rewards for virtual vehicles achieving virtual goals within their environment. 
Sadiq is an analogous safe driving telematics reference, the relevance of which to the instant invention was discussed in the Non-Final Rejection of 08/24/2021, the discussion of which is incorporated by reference herein. Sadiq teaches in Fig. 10 and [0107] that it was known in such art to exist, “real and virtual world rewards for achieving goals or advancing through game levels, paid in either virtual or real currency or discounts.” [0110] of Sadiq also teaches, “Referring back to FIG. 5, as the goals of the games are met and/or when a game or task has been completed, the performance and reward algorithm 518 evaluates the results and reports performance information and/or rewards 520 to be presented or offered to the driver.” and [0117] which describes, “In the data analysis module 524, individual and aggregate data is analyzed, for example, for success towards goals, emerging trends, new rating variables, improvements in game mechanics, etc.”
It would have been obvious to one having ordinary skill in the art at the time of the invention that the rewards program of Binion in his automated, computerized safe driving invention could have included virtual rewards based on the achievement of defined virtual gamified goals as taught by Sadiq without causing any unexpected results. The motivation to gamify Binion in view of Drive Safe would be to encourage the drivers of his system to operate vehicles as safely as possibly in a fun and interactive context. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Binion and Drive Safe in view of US 2017/0089710 A1 to Slusar.
Re claim 21, Although the invention of Binion as modified by Drive Safe teaches the same inventive concepts substantially as claimed including virtually re-creating driving events of a driver that occurred in the real-world for the purpose of risk assessment, neither Binion nor Drive Safe specifically contemplate whether a simulated virtual route includes elevation gains and losses.
Slusar is an analogous prior art driving telematics and risk assessment app that teaches that road information used for the risk assessment may include ‘an elevation(s) or unevenness (e.g., if one lane of road is higher than the other’ or ‘topography type (e.g., flat, rolling hills, steep hills, etc.’ [0035]
It would have been obvious to one having ordinary skill in the art at the time of the invention that the virtual driving event recreation of Binion in view of Drive Safe could have additionally factored in elevation gains/losses as taught by Slusar such as driving across uneven lanes or across rolling or steep hills without causing any unexpected results. The motivation to factor these elevation changes in would be to provide the most data for determination of risk to the users of Binion, as sudden elevation changes could be useful in determining whether a driver was at-fault for an accident or whether road construction or topography was at least partially to blame.
Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new grounds of rejection do not rely on the Binion reference for the amended claim limitations specifically challenged in Applicant’s arguments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715